Opinion by
Lawrence, J.
At the hearing it was agreed between the parties that the merchandise consists of articles of which metal is the component material of chief value and did not consist of ores or concentrates or crude metal. Uncon-tradicted evidence was introduced to the effect that the articles were imported to be used in remanufacture by melting and that they have been used in remanu-facture by melting. An examination of the papers disclosed that affidavits had been filed in accordance with regulations prescribed by the Secretary of the Treasury pursuant to Public Law 869, supra. Upon the record presented, it was held that the merchandise comes within the provisions of Public Law 869, supra, and is properly entitled to free entry.